      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 1 of 14



                     UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT

ROSEMARIE OVIAN                        :
AND MATTHEW OVIAN,                     :
                                       :
          Plaintiffs,                  :
                                       :
          v.                           :     Case No. 2:18-cv-229
                                       :
GENERAL INSURANCE CO.                  :
OF AMERICA AND                         :
PROGRESSIVE NORTHERN INSURANCE         :
CO.,                                   :
                                       :
          Defendants.                  :

                          OPINION AND ORDER
     Plaintiffs Rosemarie and Matthew Ovian bring claims for

breach of contract against Defendants General Insurance Company,

d/b/a Safeco Insurance (“Safeco”), and Progressive Northern

Insurance Company (“Progressive”).       Pending before the Court are

cross-motions for summary judgment with respect to the

underinsured motorist (“UIM”) policy issued by Progressive to

Plaintiffs’ deceased parents, both of whom died as the result of

a motor vehicle accident.     Progressive claims that, pursuant to

language in its policy, it is entitled to offset payments made by

a separate insurer.    Plaintiffs argue that the offset/reduction

language in the UIM policy is unenforceable because it is

contrary to the public policy underlying Vermont’s UIM statute,

and because it is ambiguous.
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 2 of 14



     In addition to filing for summary judgment, Progressive

moves in the alternative for the case to be certified to the

Vermont Supreme Court.    For the reasons set forth below,

Plaintiffs’ motion for summary judgment is denied and

Progressive’s motion for summary judgment is granted.

Progressive’s motion for certification to the Vermont Supreme

Court is denied.

                          FACTUAL BACKGROUND
     This suit arises out of a motor vehicle accident that

occurred on December 28, 2016.      Sally and Charles Ovian were

driving a vehicle that was struck by a pick-up truck.          The truck

was operated by Ryan Kennelly, and there is no dispute that Mr.

Kennelly was at fault.    The Ovians died as a result of their

injuries.   Both deceased individuals’ estates (“Estates”)

incurred various medical bills as a result of the accident.            The

Ovians are survived by their three adult children: Jeffrey Ovian,

Plaintiff Matthew Ovian, and Plaintiff Rosemarie Ovian.

     Mr. Kennelly’s vehicle was covered under an automobile

insurance policy issued by Travelers Property Casualty Insurance

Company (“Travelers”).    The Travelers policy allowed for up to

$250,000 bodily injury liability per person, and up to $500,000

of bodily injury liability per accident.        Travelers entered into

settlement agreements with the Estates of both Sally Ovian and

                                    2
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 3 of 14



Charles Ovian and paid $250,000 to each.        Plaintiffs contend that

their damages for the wrongful death and survival claims exceed

the $250,000 per person and $500,000 combined limit of the

Travelers policy.

     The Ovians were insured under a primary automobile insurance

policy issued by Progressive, and an excess policy issued by

Safeco.   The Progressive policy states that “an insured person is

legally entitled to recover from the owner or operator of an

uninsured motor vehicle or underinsured motor vehicle because of

bodily injury.”   It is undisputed that Mr. Kennelly’s vehicle

meets the definition of an “underinsured motor vehicle” under the

Progressive policy and that Plaintiffs are “insured persons.”

There is also no dispute that the damages in Plaintiffs’ wrongful

death and survival claims arise out of “bodily injury” under the

Progressive policy’s terms.     The Progressive UIM Policy affords a

combined single unit of $500,000 in underinsured motorist

insurance benefits.    The Safeco policy provides an additional

$500,000 of coverage.

     The Progressive policy contains an offset provision stating

that UIM insurance limits will be reduced by “all sums ... paid

because of bodily injury by or on behalf of any persons or

organizations that may be legally responsible.”         Plaintiffs

contend that Progressive must treat each Estate’s UIM claim

                                    3
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 4 of 14



separately when offsetting the sums paid.        Calculated that way,

the policy’s $500,000 UIM insurance benefits would apply to each

Estate individually, recovery by each Estate would be reduced by

the $250,000 already paid, and Plaintiffs would collect the

remaining $250,000 of UIM benefits per Estate.         Progressive

argues that Travelers’ combined payment of $500,000 to both

Estates, $250,000 per Estate, should be aggregated and offset

from the combined policy limit of $500,000.        Under this theory,

$500,000 has been paid to the Plaintiffs and the $500,000 UIM

coverage has been completely offset.

                          STANDARD OF REVIEW
     To prevail on a motion for summary judgment, the movant must

show “that there is no genuine dispute as to any material fact

and [that it] is entitled to judgment as a matter of law.”             Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986).    The movant bears the burden of demonstrating

the absence of a question of material fact.        In making this

determination, the Court must view all facts “in the light most

favorable” to the non-moving party.       Holcomb v. Iona Coll., 521

F.3d 130, 132 (2d Cir. 2008).      If the movant fails to meet his

initial burden, the motion will fail even if the opponent does

not submit any evidentiary matter to establish a genuine factual

issue for trial.   BBS Norwalk One, Inc. v. Raccolta, Inc., 117


                                    4
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 5 of 14



F.3d 674, 677–78 (2d Cir. 1997).

     If the movant meets its burden, “the nonmoving party must

come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial in order to avoid summary

judgment.”    Jaramillo v. Weyerhauser Co., 536 F.3d 140, 145 (2d

Cir. 2008).   In doing so, the opposing party must come forward

with sufficient evidence that would justify a reasonable jury in

returning a verdict in its favor.       See Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).          If

“the party opposing summary judgment propounds a reasonable

conflicting interpretation of a material disputed fact,” summary

judgment must be denied.     Schering Corp. v. Home Ins. Co., 712

F.2d 4, 9–10 (2d Cir. 1983).      “Where, as here, there are cross

motions for summary judgment, ‘each party’s motion must be

examined on its own merits, and in each case all reasonable

inferences must be drawn against the party whose motion is under

consideration.’”    Lumbermens Mut. Cas. Co. v. RGIS Inventory

Specialists, LLC, 628 F.3d 46, 51 (2d Cir. 2010) (quoting Morales

v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001).

     Also before the Court is the question of certification.

Local Rule 74 provides that, “when authorized by state law, the

court may certify to the state’s highest court an unsettled and

significant question of state law that will control the outcome

                                    5
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 6 of 14



of a pending case.”    L.R. 74.    “Certification is a discretionary

device, both for the certifying court and for the court requested

to answer the certified question[s].”       Riordan v. Nationwide Mut.

Fire Ins. Co., 977 F.2d 47, 51 (2d Cir. 1992).

                               DISCUSSION

     Plaintiffs move for summary judgment on the issue of whether

the Estates of Charles and Sally Ovian are entitled to each

offset the $250,000 sum paid by Travelers, or whether, as

Progressive contends, those payments should be combined and

considered a complete offset of the $500,000 UIM policy limit.

Plaintiffs make two arguments in favor of summary judgment:

first, that the policy’s “all sums” language is contrary to the

public policy underlying Vermont’s UM/UIM Statute, and second,

that the policy is vague and thus unenforceable.         Progressive has

filed a cross-motion for summary judgment on both issues.

     As discussed below, the ambiguity issue was recently

addressed by the Vermont Supreme Court in a case involving

similar policy language.     At a status conference held before the

Court on September 28, 2020, the parties agreed that the

ambiguity question no longer requires certification, and counsel

for Progressive opined that the public policy issue does not

clearly present a novel question under Vermont law.          The Court

therefore denies Progressive’s motion to certify.

                                    6
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 7 of 14



I.   Public Policy

     In their motion for summary judgment, Plaintiffs submit that

Progressive’s position is contrary to the purpose of Vermont’s

UM/UIM statute, 23 V.S.A. § 941(f).       They rely in part upon the

Vermont Supreme Court’s ruling in Progressive Cas. Ins. Co. v.

MMG Ins. Co., 2014 VT 70, ¶ 11 (2014) (hereinafter

“Progressive”), which interpreted the Vermont legislature’s

amendment of Section 941(f).      Under the pre-amendment statute,

when a negligent party’s liability coverage equaled or exceeded

the injured party’s UIM coverage, the injured party would be

denied UIM coverage because the liable party was not under-

insured.   This approach is known as a “limits to limits”

comparison.   Progressive, 2014 VT 70, ¶ 1.       In Colwell v.

Allstate Ins. Co., 2003 VT 5, ¶¶ 12–13, the Vermont Supreme Court

recognized that an “anomoly” can occur when the liable party has

a policy limit equal to or exceeding the injured party’s UIM

limit, but is forced make payments to multiple victims.          As a

result of those multiple payments, the injured insured might

recover less than the limit of his or her UIM policy.

     Because the law at that time required a strict “limits
     to limits” comparison, a party could be denied the
     benefits of a UIM policy that he purchased even though
     he did not recover the “limits” of a tortfeasor’s
     liability policy. Thus, in some multi-victim cases, a
     party was better off if injured by an uninsured, rather
     than underinsured, tortfeasor. Given the plain

                                    7
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 8 of 14



     language of the statute, we left it to the Legislature
     to decide whether, and how, to address this issue. Id.
     ¶ 15. The Legislature responded by amending 23 V.S.A.
     § 941(f) to specifically address UIM recovery in
     multi-victim accidents.

Progressive, 2014 VT 70, ¶ 1.      Section 941(f), as amended by the

Vermont legislature in 2005, now reads:

     For the purpose of this subchapter, a motor vehicle is
     underinsured to the extent that:

     (1) the liability insurance limits applicable at the
     time of the accident are less than the limits of the
     uninsured motorist coverage applicable to the insured;
     or

     (2) the available liability insurance has been reduced
     by payments to others injured in the accident to an
     amount less than the limits of the uninsured motorist
     coverage applicable to the insured.

23 V.S.A. § 941(f).

     According to Plaintiffs, the amended UIM statute requires

that an injured party be permitted to recover full UIM benefits

when a tortfeasor’s liability insurance has been depleted by

payments to other victims.     Rather than a strict limits-to-limits

analysis, the law now requires consideration of how much the

injured party has recovered, and a comparison of that amount to

the limit of the injured party’s UIM policy.        The Court agrees

with this portion of the Plaintiffs’ analysis.         Under the amended

statute, a tortfeasor may be considered underinsured when

payments made to multiple injured parties result in an insured



                                    8
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 9 of 14



party receiving less than the limit of his or her UIM policy.

The amended statute offers little insight, however, on the

question presented here: whether two insureds under a single UIM

policy may consider their payments from the liable party

separately, or whether those payments can be aggregated when

determining the amount to be paid under the UIM policy.

     Plaintiffs submit that each Estate should be considered

separately.   For support, they cite the Vermont Supreme Court’s

endorsement of an “excess coverage” approach.         In general, that

approach “deems a tortfeasor underinsured when the injured

party’s damages exceed the tortfeasor’s liability coverage.”

Progressive, 2014 VT 70, ¶ 13.      As explained by the Vermont

Supreme Court, “[a] variant of this [excess coverage] approach

‘requires insurers to provide UIM coverage to the extent that the

amount actually available to the injured party from the

tortfeasor’s policy was less than the UIM coverage limits stated

in the injured party’s policy.’”        Id., ¶ 13 (quoting Colwell,

2003 VT 5, ¶ 13).    That “variant” approach is now codified in 23

V.S.A. § 941(f)(2).

     Plaintiffs argue that under the “excess coverage” approach,

each Estate is entitled to recover the difference between the

amount it received ($250,000) and the UIM policy limit

($500,000).   Progressive argues for adherence to the terms of the

                                    9
     Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 10 of 14



UIM policy, which allows an offset by “all sums” paid.          In this

case, “all sums” paid totaled $500,000.       Plaintiffs contend that

the phrase “all sums” cannot be read literally, and that doing so

would be directly contrary to the express language of Section

941(f) and the purposes of excess coverage.        They argue that a

straightforward reading of “all sums,” regardless of the number

of third-party victims or claims made, could result in a loss of

benefits even if an insured did not receive the limit of an

applicable UIM policy.    Plaintiffs further argue that someone

insured under a UIM policy could end up receiving no benefits if

a third-party’s damages were far greater than the insured’s.

     Plaintiffs’ multiple third-party victims scenario is not

before this Court.   Nor is this a case of multiple claimants with

multiple UIM policies.    Here, there was a single policy with a

combined $500,000 limit.    As a result of the accident, the

Estates received $500,000 from the tortfeasor’s insurer.

Progressive now seeks to offset the UIM limit by the amount of

that collective recovery.

     Plaintiffs concede that their position would afford the two

Estates more coverage than the UIM policy provides.         As noted in

their briefing, “the result they request in this Declaratory

Judgment would afford more total coverage, i.e., $1,000,000 for

the Estates as compared to the $500,000 which would be available

                                   10
     Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 11 of 14



to split between the Estates if only the UIM coverage was

available.”   ECF No. 27-7 at 11 n.1.     They nonetheless argue that

such a result is consistent with the “excess coverage” approach,

and that “an insurance policy can provide coverage in excess of

statutory and case law requirements.”       Id.   On this fundamental

point, the Court disagrees.

     The scenario presented by Plaintiffs is instructive.

Assuming that the tortfeasor had made no payment at all, the two

Estates would be entitled to a combined total of $500,000 in UIM

insurance from Progressive.     See id.   Considering the payments

actually made by Mr. Kennelly’s insurer, the Estates still

received $500,000.   Nothing in that result is inconsistent with

the “variant” of the “excess coverage” approach as described by

the Vermont Supreme Court.     As made clear by the ruling in

Progressive, “UM/UIM policies are not intended by the statute to

increase the overall amount of recovery, but to restore the

insured to the position he would have been in had the other

driver carried equally responsible insurance coverage.”          2014 VT

70, ¶ 26 (quoting Hubbard v. Met. Prop. & Casualty Ins. Co., 2007

VT 121, ¶ 9).   In other words, nothing in Section 941(f) is

intended to increase the amount of recovery beyond the limits of




                                   11
      Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 12 of 14



the UIM policy.1

      With enforcement of the “all sums” provision in the

Progressive policy, Plaintiffs are put in the same position as if

the tortfeasor had been uninsured.       Consequently, the “anomoly”

that gave rise to amending Section 941(f) is not presented here.

See Progressive, 2014 VT 70, ¶ 13.       Plaintiffs’ contention that

the amended statute allows recovery above the limits of the UIM

policy goes beyond anything stated in either Section 941(f) or

the post-amendment case law.

      Together with the Safeco policy, the Ovians had $1 million

in coverage available to them.      They were injured in the same

accident, and their Estates may still be eligible to receive a

combined total of $1 million in insurance payments.          Nothing in

that result frustrates either Vermont’s UIM statute or the

underlying public policy.      The Court therefore finds in favor of

Progressive on this issue.

II.   Ambiguity

      Although Plaintiffs also contend that the “all sums” clause

1
 Plaintiffs focus in part on the Vermont Supreme Court’s general
statement that “the purpose of our UM/UIM statute . . . is to
provide the prudent motorist with maximum insurance coverage when
involved in an accident with a marginally insured (or uninsured)
motorist.” Progressive, 2014 VT 70, ¶ 11. The Court notes that
“maximum insurance coverage” must be distinguished from maximum
recovery, and that Plaintiffs are arguing for a recovery beyond
the extent of their insurance coverage.


                                    12
     Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 13 of 14



cannot be enforced because it is ambiguous, the Vermont Supreme

Court recently resolved that question in Muller v. Progressive

Northern Insurance Company, 2020 VT 76.       The policy in Muller had

the same offset/reduction clause at issue here.        The insureds, as

in this case, were two individuals covered by the same UIM policy

and injured in the same motor vehicle accident.        The UIM policy

provided a combined single limit of $300,000, and each insured

received $100,000 from the under-insured tortfeaster.          The issue

presented to the Vermont Supreme Court was whether the “all sums”

clause in the policy meant that the two $100,000 payments were to

be combined, in which case the insureds would receive an

additional $100,000 from their UIM policy, or considered

separately, in which case the insureds would receive $200,000

from their UIM policy.    Progressive filed a declaratory judgment

action to clarify its obligation.

     The Mullers argued that the “all sums” clause was ambiguous

because it did not make clear how to apply setoffs when there are

multiple underinsured motorists claiming under a single policy.

The Vermont Supreme Court held that “the setoff provision is not

ambiguous.   The various provisions of the policy make clear that

Progressive is entitled to reduce ‘all sums ... paid because of

bodily injury’ regardless of the number of claims made.”

Progressive, 2020 VT 76, ¶ 18.     Accordingly, the amounts paid by

                                   13
     Case 2:18-cv-00229-wks Document 38 Filed 09/30/20 Page 14 of 14



the tortfeasor’s insurer could be aggregated, and the Mullers

were only entitled to recover $100,000 under the UIM policy.

     In light of Muller the Court finds that, as a matter of

Vermont law, the policy in this case is not ambiguous.          The two

claimant Estates were each paid $250,000 by the tortfeasor’s

insurer, and the “all sums” clause in the Progressive policy

allows those amounts to be aggregated.       Because the UIM policy is

not ambiguous, the policy limit of $500,000 may be completely

offset.

                              CONCLUSION

     For the reasons set forth above, Plaintiffs’ motion for

summary judgment (ECF No. 27) is denied, Progressive’s motion for

summary judgment (ECF No. 28) is granted, and Progressive

alternative motion for certification (ECF No. 28) is denied.



     DATED at Burlington, in the District of Vermont, this 30th

day of September, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge




                                   14
